                                                                       Filed: 2/21/2020 11:09 AM
Case 1:20-cv-01571-DLP-TWP Document 1-1 Filed 06/04/20 Page 1 of 2 PageID   #: 4
                                                                                                                                                  Clerk
                                                    Morgan County Superior Court 2                                               Morgan County, Indiana




STATE 0F INDIANA                          )                       IN   THE MORGAN                                      COURT
                                              SS:
COUNTY 0F MORGAN                          g                       CAUSE NO. 55002-2002-CT-000348

MARK TORLINE
          VS


SPEEDWAY, LLC

                                              COMPLAINT FOR DAMAGES

          Comes now the          plaintiff,    Mark     Torline,       by counsel, Fred         Schultz, and for a cause 0f
action against the defendant, Speedway,                  LLC,      alleges       and   says:


          1.        That 0n December 20, 2019, the                     plaintiff,   Mark       Torline,    was a customer    at the

Speedway        Store   #5460 located         in Mooresville, Indiana County, Indiana.


          2.        That 0n December 20, 2019, the plaintiff, While exercising due care and caution
for his   own    safety, was walking in the parking lot near the gas pumps of said store and did
sustain a fall accident         When he       slipped and   fell    0n    ice.



          3.        That   is   was                                        and diligence t0 keep
                                      the duty 0f the defendant to use ordinary care
and maintain the parking lot in a condition reasonably safe for its intended uses and free from all
defects and conditions Which would render the parking lot dangerous and unsafe for plaintiff, 0r
present an unreasonable risk of harm to plaintiff in his lawful use of same.


          4.        That   it   was   the duty of the defendant to exercise reasonable care t0 protect
plaintiff,     by inspection and other afﬁrmative                 acts,   from the danger 0f reasonably foreseeable
injury occurring from reasonably foreseeable use of said parking                                 lot.



          5.        That   it   was   the duty of the defendant to have available sufﬁcient personnel and
equipment to properly inspect and maintain the aforesaid entrance in a condition reasonably safe
for plaintiff and free from defects and conditions rendering the parking lot unsafe.


          6.        That   it   was   the duty of the defendant to               warn plaintiff of the dangerous and unsafe
condition existing 0n said parking               lot.



          7.        That the defendant knew or should have                        known of the unreasonable risk of danger
to the plaintiff, but failed either to discover              it   or t0 correct        it   after discovery.


          8.        That the     fall   and resultant permanent             injuries        0f plaintiff were caused by the
negligence 0f the defendant             Who    failed t0 utilize reasonable care in the inspection                and
maintenance 0f said entrance, particularly in allowing the parking                                lot t0   become   slick.
Case 1:20-cv-01571-DLP-TWP Document 1-1 Filed 06/04/20 Page 2 of 2 PageID #: 5




         9.    That the aforesaid acts 0f negligence on the part of the defendant were the
proximate cause of the injuries sustained by the     plaintiff.



         10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses and other special expenses, as a direct and proximate result of
the defendant’s negligence.


         WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable   amount   to   be determined   at the trial   0f this cause, for medical expenses,
and other special expenses, for future medical expenses, and other special expenses, court costs
and all other proper relief in the premises.



                                                  GREENE & SCHULTZ




                                                  By:
                                                            Fred Schultz, 19554-53
                                                            Attorney for Plaintiff




GREENE & SCHULTZ
520 N.   WALNUT STREET
BLOOMINGTON,        IN 47404
TELEPHONE:      (812) 336-4357
FACSIMILE:;     (812) 336—5615
